In an action requiring the defendant to deliver certain papers to the plaintiffs, execute an assignment of a patent application, and restraining him from disclosing information acquired by him while employed by the plaintiffs, the judgment is modified on the law by striking out the eighth ordering paragraph and substituting in place thereof the following: “ Ordered, adjudged and decreed that the defendant Joseph Steigman, his legal representatives and assigns, his agents, servants and employees and each and every person acting for or under him be, and they hereby are perpetually enjoined and restrained from using, applying or disclosing to any person, firm or corporation any of the knowledge or information obtained by the defendant in the course of his work in conducting research or experiment, or any information with respect to experiments and developments contained in the notes, data and memoranda made by defendant in the course of his employment by the plaintiffs, in connection with ‘ Methods of Forming Siliceous Coatings and Compositions Therefor’.” As so modified the judgment is unanimously affirmed, with costs to plaintiffs. The proof established that the contract was to be performed within one year from the making thereof. There is no basis for the claim that the contract was illegal and therefore unenforcible by reason of the violation of Federal regulations and orders. The statute or orders do not provide expressly that violations deprive the parties of their right to sue on the contract. Under such circumstances, the right of enforcement of the contract will not be denied. (Rosasco Creameries, Inc., v. Cohen, 276 N. Y. 274.) Present — Close, P. J., Hagarty, Johnston, Lewis and Aldrich, JJ.